DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2020, March 25, 2020, April 30, 2021 and June 28, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2014/0181071 to Pidduck.

With regard to independent claim 8,
	Pidduck teaches a method comprising: 
	provisioning at least one designated reserved indexing partition with substantially more processing memory than a plurality of non-reserved indexing partitions associated with a search system (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also ¶¶0083 and ¶0086 – reserve working space based upon threshold.); 
	obtaining an indexing request (Pidduck: ¶0072 – indexing requests received to modify or delete objects. See ¶0076 – receiving indexing request. See also ¶0058 – indexing request to add an object received.); 
	determining a size status of the indexing request, based on determining whether the indexing request represents a request for indexing an object that requires processing an amount of information that exceeds a predetermined threshold amount (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also ¶¶0083 and ¶0086 – reserve working space based upon threshold.); and 
	using the determined size status: 
		forwarding the indexing request to the designated reserved indexing partition that is reserved for processing indexing of very large objects, when the determined size status indicates the predetermined threshold amount was exceeded for the indexing request (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also ¶¶0083 and ¶0086 – reserve working space based upon threshold.); and 
		forwarding the indexing request to one of the non-reserved indexing partitions that is not reserved for processing indexing of very large objects, when the determined size status indicates the predetermined threshold amount was not exceeded for the indexing request. (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also ¶¶0083 and ¶0086 – reserve working space based upon threshold.)


With regard to dependent claim 9, which depends upon independent claim 8,
	Pidduck teaches the method of claim 8, wherein the reserved indexing partition is configured with substantially more memory for processing the indexing request than the non-reserved indexing partition. (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also ¶¶0083 and ¶0086 – reserve working space based upon threshold.)

With regard to dependent claim 10, which depends upon independent claim 8,
	Pidduck teaches the method of claim 8, wherein the obtained indexing request includes text and metadata associated with the object to be indexed. (Pidduck: ¶0088 – data objects maintained as metadata and text. See ¶0072 – indexing requests received to modify or delete objects. See also ¶0076 – receiving indexing request, as well as ¶0058 – indexing request to add an object received.)

With regard to dependent claim 11, which depends upon independent claim 8,
	Pidduck teaches the method of claim 8, wherein the search engine includes a plurality of indexing engines that are each associated with a respective one of a plurality of indexing partitions. (Pidduck: ¶0076 – “…partition manager 505 can select which target partition should be used and forward the indexing request that partition manager 505 had prepared to an appropriate indexing engine 220….” Examiner notes that fig. 3 shows a plurality of indexing engines, each labeled as element 220. See also above citations directed to indexing partitions.)

With regard to dependent claim 12, which depends upon dependent claim 11,
	Pidduck teaches the method of claim 11, wherein each of the respective indexing engines include a metadata update component and a text update component. (Pidduck: ¶0088 – data objects maintained as metadata and text. See ¶0072 – indexing requests received to modify or delete objects. See also ¶0058 – indexing request to add an object received and ¶0076 – receiving indexing request, where “…partition manager 505 can select which target partition should be used and forward the indexing request that partition manager 505 had prepared to an appropriate indexing engine 220….”. Examiner notes that the term “component” is being afforded such broadest reasonable interpretation to denote hardware, software or a combination of the two, as is taught at ¶0094.)

With regard to dependent claim 13, which depends upon independent claim 8,
	Pidduck teaches the method of claim 8, wherein the plurality of index partitions include the reserved index partition and the non-reserved index partition. (Pidduck: ¶0080 – “…where customer information is changed frequently, then reserving more capacity for updates to objects is appropriate….” The examiner notes that this refers to “substantially more” memory than the non reserved portion in the event frequent changes occur. See ¶0078 – discussion of indexing partitions associated with reserved space. See also above citations directed to indexing, as well as ¶¶0083 and ¶0086 – reserve working space based upon threshold.)

With regard to dependent claim 14, which depends upon independent claim 8,
	Pidduck teaches the method of claim 8, wherein the non-transitory computer readable medium stores instructions translatable by the processor to implement an object analyzer module, the object analyzer module performing: 
	obtaining the object for indexing (Pidduck: ¶0088 – data objects maintained as metadata and text. See ¶0072 – indexing requests received to modify or delete objects. See also claim 1 – adding objects to a indexing partition within a search engine, ¶0058 – indexing request to add an object received, as well as ¶0076 – receiving indexing request.); 
	processing the obtained object to determine text and metadata associated with the obtained object (Pidduck: ¶0088 – data objects maintained as metadata and text. See ¶0072 – indexing requests received to modify or delete objects. See also claim 1 – adding objects to a indexing partition within a search engine, ¶0058 – indexing request to add an object received, as well as ¶0076 – receiving indexing request.); and 
	providing the determined text and metadata associated with the obtained object to the search engine. (Pidduck: ¶0088 – data objects maintained as metadata and text. See ¶0072 – indexing requests received to modify or delete objects. See also claim 1 – adding objects to a indexing partition within a search engine, ¶0058 – indexing request to add an object received, as well as ¶0076 – receiving indexing request.) 

	Claims 1-7 and 15-21 are each similar in scope to claims 8-14 respectively and are each being rejected under a similar respective rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2007/0061441 to Landis for reserving of indexing partitions
	-US Pre-Grant Publication 2007/0067366 to Landis for reserving of indexing partitions
	-US Pre-Grant Publication 2013/0290263 to Beaverson for tracking changes to data items associated in a hierarchy
	-US Patent No. 10,642,808 to Kejser for reserving of indexing partitions
	-US Patent No. 9,900,397 to Cope for reserving of indexing partitions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157